Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 1 of 11




                      Attachment 3
                      Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 2 of 11

Hong, Caroline

From:                       FSAOperations
Sent:                       Tuesday, May 29, 2018 7:19 PM
To:                         'enrollmentstatus@glhec.org'
Cc:                         Bryson, Jane; Ed Servicer15_FP
Subject:                    Forbearance Request - 05/29/2018 - Great Lakes
Attachments:                20180529_FORBREQ_GREAT LAKES.xlsx

Importance:                 High


FSA has been advised of a preliminary injunction that orders us to cease collections for the borrowers
in the attached list. No collection contacts or bills are to be sent to these borrowers. A notation to this
effect should be placed on the borrower’s account.

Please contact the borrower with the below text.

The password is the May COD production password.

Thanks,
Aubrey

---------------------------------------------------------------------------------

[Servicer Approved Header]

Dear [Borrower name],

Federal Student Aid has been advised of a preliminary injunction that orders us to cease collections on your
account. An administrative forbearance has been placed onto your account until the matter is resolved. No
payment is required at this time.




                                                                                1
                                                             Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 3 of 11

  FSA is requesting that each borrower below be placed on a non-capping Administrative forbearance covering/resolving any prior delinquency (to bring
current) and to cover 12 months into the future from the date of request below ( borrower should not be due a payment for the next 12 months - end date of
forbearance may differ depending on servicer s method of applying forbearance ). If the borrower is currently in deferment they shall remain in that deferment
but if that deferment doesn't cover the next 12 months into the future, an admistrative forbearance should be applied after the deferment end so that borrower
is not due a payment for 12 months from the date of request below.
  Servicers should also annotate the borrower account that the forbearance has been applied per FSA due to borrower's request related to 'Borrower Defense
to Repayment'
                                                                                                                                                                     Email or Mailed
                Date of
    SSN                       First Name      Middle Name      Last Name    Borrower DOB                  School Name                       Current Servicer         Successfully?     Email Address   Home Address
                Request
                                                                                                                                                                         (Y/N)
                  4/26/2018 Jamal                            Cornelius                                                                  GREAT LAKES              Y
                  5/29/2018 Rthwan                           Dobashi                                                                    GREAT LAKES              Y
                      Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 4 of 11

Hong, Caroline

From:                       FSAOperations
Sent:                       Tuesday, May 29, 2018 7:17 PM
To:                         'EPNsightReports@nelnet.net'
Cc:                         'david.guerrero@nelnet.net'; Bryson, Jane; Ed Servicer15_FP
Subject:                    Forbearance Request - 05/29/2018 - NELNET
Attachments:                20180529_FORBREQ_NELNET.xlsx

Importance:                 High


FSA has been advised of a preliminary injunction that orders us to cease collections for the borrowers
in the attached list. No collection contacts or bills are to be sent to these borrowers. A notation to this
effect should be placed on the borrower’s account.

Please contact the borrower with the below text.

The password is the May COD production password.

Thanks,
Aubrey

---------------------------------------------------------------------------------

[Servicer Approved Header]

Dear [Borrower name],

Federal Student Aid has been advised of a preliminary injunction that orders us to cease collections on your
account. An administrative forbearance has been placed onto your account until the matter is resolved. No
payment is required at this time.




                                                                                1
                                                             Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 5 of 11

  FSA is requesting that each borrower below be placed on a non-capping Administrative forbearance covering/resolving any prior delinquency (to bring
current) and to cover 12 months into the future from the date of request below ( borrower should not be due a payment for the next 12 months - end date of
forbearance may differ depending on servicer s method of applying forbearance ). If the borrower is currently in deferment they shall remain in that deferment
but if that deferment doesn't cover the next 12 months into the future, an admistrative forbearance should be applied after the deferment end so that borrower
is not due a payment for 12 months from the date of request below.
  Servicers should also annotate the borrower account that the forbearance has been applied per FSA due to borrower's request related to 'Borrower Defense
to Repayment'
                                                                                                                                                                     Email or Mailed
                Date of
    SSN                       First Name      Middle Name      Last Name    Borrower DOB                  School Name                       Current Servicer         Successfully?     Email Address   Home Address
                Request
                                                                                                                                                                         (Y/N)
                   3/6/2018 JENNIFER                         CRAIG                                                                      Nelnet                   Y
                      Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 6 of 11

Hong, Caroline

From:                       FSAOperations
Sent:                       Tuesday, May 29, 2018 7:17 PM
To:                         FedLoanProgramManagement
Cc:                         Bryson, Jane; Ed Servicer15_FP
Subject:                    Forbearance Request - 05/29/2018 - PHEAA
Attachments:                20180529_FORBREQ_PHEAA.xlsx



FSA has been advised of a preliminary injunction that orders us to cease collections for the
borrowers in the attached list. No collection contacts or bills are to be sent to these
borrowers. A notation to this effect should be placed on the borrower’s account.
Please contact the borrower with the below text.

The password is the May COD production password.

Thanks,
Aubrey

---------------------------------------------------------------------------------

[Servicer Approved Header]

Dear [Borrower name],

Federal Student Aid has been advised of a preliminary injunction that orders us to cease collections
on your account. An administrative forbearance has been placed onto your account until the matter is
resolved. No payment is required at this time.




                                                                                1
Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 7 of 11
                      Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 8 of 11

Hong, Caroline

From:                       FSAOperations
Sent:                       Tuesday, May 29, 2018 7:19 PM
To:                         'enrollmentstatus@glhec.org'
Cc:                         Bryson, Jane; Ed Servicer15_FP
Subject:                    Forbearance Request - 05/29/2018 - Great Lakes
Attachments:                20180529_FORBREQ_GREAT LAKES.xlsx

Importance:                 High


FSA has been advised of a preliminary injunction that orders us to cease collections for the borrowers
in the attached list. No collection contacts or bills are to be sent to these borrowers. A notation to this
effect should be placed on the borrower’s account.

Please contact the borrower with the below text.

The password is the May COD production password.

Thanks,
Aubrey

---------------------------------------------------------------------------------

[Servicer Approved Header]

Dear [Borrower name],

Federal Student Aid has been advised of a preliminary injunction that orders us to cease collections on your
account. An administrative forbearance has been placed onto your account until the matter is resolved. No
payment is required at this time.




                                                                                1
                                                             Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 9 of 11

  FSA is requesting that each borrower below be placed on a non-capping Administrative forbearance covering/resolving any prior delinquency (to bring
current) and to cover 12 months into the future from the date of request below ( borrower should not be due a payment for the next 12 months - end date of
forbearance may differ depending on servicer s method of applying forbearance ). If the borrower is currently in deferment they shall remain in that deferment
but if that deferment doesn't cover the next 12 months into the future, an admistrative forbearance should be applied after the deferment end so that borrower
is not due a payment for 12 months from the date of request below.
  Servicers should also annotate the borrower account that the forbearance has been applied per FSA due to borrower's request related to 'Borrower Defense
to Repayment'
                                                                                                                                                                     Email or Mailed
                Date of
    SSN                       First Name      Middle Name      Last Name    Borrower DOB                  School Name                       Current Servicer         Successfully?     Email Address   Home Address
                Request
                                                                                                                                                                         (Y/N)
                  4/26/2018 Jamal                            Cornelius                                                                  GREAT LAKES              Y
                  5/29/2018 Rthwan                           Dobashi                                                                    GREAT LAKES              Y
                     Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 10 of 11

Hong, Caroline

From:                       FSAOperations
Sent:                       Tuesday, May 29, 2018 7:18 PM
To:                         'Ed-Claims_Research@navient.com'
Cc:                         Bryson, Jane; 'Tarynne.Wolfe@navient.com'; 'Cynthia.L.Titus@navient.com';
                            'Theresa.A.Elms@navient.com'; 'Kathleen.M.Hullihan@navient.com'; 'Lisa.B.Mataloni@navient.com';
                            Ed Servicer15_FP
Subject:                    Forbearance Request - 05/29/2018 - NAVIENT
Attachments:                20180529_FORBREQ_NAVIENT.xlsx

Importance:                 High


FSA has been advised of a preliminary injunction that orders us to cease collections for the borrowers
in the attached list. No collection contacts or bills are to be sent to these borrowers. A notation to this
effect should be placed on the borrower’s account.

Please contact the borrower with the below text.

The password is the May COD production password.

Thanks,
Aubrey

---------------------------------------------------------------------------------

[Servicer Approved Header]

Dear [Borrower name],

Federal Student Aid has been advised of a preliminary injunction that orders us to cease collections on your
account. An administrative forbearance has been placed onto your account until the matter is resolved. No
payment is required at this time.




                                                                                1
Case 3:17-cv-07210-SK Document 111-5 Filed 09/18/19 Page 11 of 11
